Exhibit 10.1

EMPLOYMENT AGREEMENT

 

                THIS EMPLOYMENT AGREEMENT is entered into as of February 3, 2009
and is effective on the 9th day of March, 2009 (the “Effective Date”), by and
between Optelecom-NKF, Inc., a Delaware corporation (the “Company”), and David
Patterson (the “Executive”).

 

Recitals

 

                WHEREAS, the Company desires to employ the Executive, and the
Executive desires to work for the Company, all pursuant to the terms and
conditions set forth in this Agreement.

 

                NOW, THEREFORE, in consideration of the mutual promises made
below, the parties agree as follows:

 

                1.             Employment, Duties and Acceptance.

 

                                1.1           Employment.

 

                                (a)  Effective upon the Effective Date, the
Company shall employ the Executive as its President.  In such capacity, the
Executive shall report to the Chief Executive Officer of the Company and shall
perform such duties and assume such responsibilities as may be assigned by the
Chief Executive Officer or the Board of Directors of the Company from time to
time.  Six (6) months after the Effective Date (the “Six Month Anniversary
Date”), upon satisfactory performance of his duties and responsibilities as
determined at the sole discretion of the Board of Directors of the Company, the
Executive will be appointed as Chief Executive Officer (CEO), reporting to the
Chairman of the Board.  The Executive accepts such employment and shall perform
his duties faithfully and to the best of his abilities.

 

                                (b)  The Executive shall devote his full working
time and creative energies to the performance of his duties hereunder and will
at all times devote such additional time and efforts as are reasonably
sufficient for fulfilling the significant responsibilities entrusted to him.  
The Executive shall be permitted a reasonable amount of time to participate (as
board member, officer or volunteer) in civic, political and charitable
activities.

 

                                1.2           Place of Employment.  The
Executive’s principal place of employment shall be in the Washington, D.C.
metropolitan area, subject to such travel as may be reasonably required by his
employment pursuant to the terms hereof.

 

--------------------------------------------------------------------------------


 

                2.             Term of Employment.

 

                                Unless terminated earlier in accordance with the
provisions of this Agreement, the Executive’s employment hereunder shall
continue until the two (2) year anniversary of the Effective Date (the “Term”).

 

                3.             Compensation.

 

                                3.1           Salary.  As compensation for all
services to be rendered pursuant to this Agreement, the Company shall pay to the
Executive during the Term a salary of $280,000 per annum (the “Base Salary”)
less such deductions as shall be required to be withheld by applicable laws and
regulations or as otherwise authorized by the Executive.  The Base Salary shall
accrue from and after the Effective Date, and shall be payable during the Term,
in arrears in equal periodic installments, in accordance with the Company’s
customary payroll practices in effect at the time of payment.  The Executive’s
Base Salary shall be reviewed annually by the Board of Directors of the Company
or the Compensation Committee thereof (collectively, the “Board”) and may be
increased (but not decreased) based upon the evaluation of the Executive’s
performance and the compensation policies of the Company in effect at the time
of each such review.

 

                                3.2           Sign-on Bonus.

 

                                 (a)          On the Effective Date, the
Executive will be paid a one-time signing bonus of $32,000, less such deductions
as shall be required to be withheld by applicable laws and regulations or as
otherwise authorized by the Executive.

 

                                 (b)          As further compensation, on the
Effective Date, the Executive shall be granted non-qualified stock options to
purchase 36,000 shares of the Company’s common stock (the “Options”).  The
Options shall have an exercise price equal to the fair market value of the
Company’s common stock on the Effective Date and shall vest as follows: 25%
shall vest on the day after the Six Month Anniversary Date, an additional 50%
shall vest on the one year anniversary of the Effective Date, and the remaining
25% shall vest on the two year anniversary of the Effective Date.  All of the
terms of the Options shall be in accordance with the provisions of the
Optelecom-NKF, Inc 2008 Stock Incentive Plan, as amended from time to time (the
“Incentive Plan”).  The Executive acknowledges that he has been provided with a
copy of the Incentive Plan.

 

                                3.3           Incentive Compensation.  The
Executive will be entitled to participate in the Company’s Incentive Bonus Plan
for Plan Year 2009 (the “2009 Incentive Plan”).  Provided the Company’s annual
defined goals as determined by the Board and set forth in the 2009 Incentive
Plan are met, the Executive’s potential estimated bonus under the 2009 Incentive
Plan would be targeted at 55% of the earned Base Salary.  In addition, during
the Term, the Executive shall be entitled to participate in any subsequent bonus
or incentive plan or program adopted by the Board in which executive officers of
the Company are eligible to participate, in accordance with such terms as are
determined by the Board.

 

2

--------------------------------------------------------------------------------


 

                                3.4           Participation in Executive Benefit
Plans.  The Executive shall be permitted during the Term, if and to the extent
eligible, to participate in any group medical, dental, long-term and short-term
disability insurance, life insurance, and 401(k) plan of the Company available
to other executives of the Company generally on the same terms as such other
executives.  Nothing herein shall affect the Company’s ability to modify, alter,
terminate or otherwise change any benefit plan it has in effect at any given
time, to the extent permitted by law.

 

                                3.5           Vacation.  The Executive shall be
entitled to accrue twenty (20) days of paid vacation and such number of days of
paid sick leave per year as is provided under the Company’s Paid Time Off
program, to be scheduled and taken at the Executive’s option at such times as
his duties may permit.  The established vacation year is the calendar year,
January 1 through December 31.  Vacation leave can be accrued in accordance with
the Company’s policies.

 

                                3.6           Expenses.  Subject to such
policies as may from time to time be established by the Board, the Company shall
pay or reimburse the Executive for all ordinary, necessary and reasonable
business expenses actually incurred or paid by the Executive during the Term in
the performance of the Executive’s services under this Agreement, upon
presentation of expense statements or vouchers or such other supporting
information as the Board may require.

 

                                3.7           Withholding.  The Company is
authorized to withhold from the amount of any Base Salary and incentive
compensation and any other things of value paid to or for the benefit of the
Executive, all sums authorized by the Executive or required to be withheld by
law, court decree, or executive order, including (but not limited to) such
things as income taxes, employment taxes, and employee contributions to fringe
benefit plans sponsored by the Company.

 

                4.             Termination.

 

                                4.1           General.  This Agreement shall
terminate upon the expiration of the Term, unless earlier terminated in
accordance with the provisions of this Section 4.

 

                                4.2           Termination Upon Mutual
Agreement.  The Company and the Executive may, by mutual written agreement,
terminate this Agreement and/or the employment of the Executive at any time.

 

                                4.3           Death or Disability of Executive.

 

                                (a)           The employment of the Executive
hereunder shall terminate upon (i) the death of the Executive, which shall not
be considered a breach of this Agreement, or (ii) at the option of the Company
upon not less than thirty (30) days’ prior written notice to the Executive or
his personal representative or guardian, if the Executive suffers a Total
Disability (as defined in Section 4.3(b) below).

 

3

--------------------------------------------------------------------------------


 

                                (b)           For purposes of this Agreement,
“Total Disability” shall mean (i) if the Executive is subject to a legal decree
of incompetency (the date of such decree being deemed the date on which such
disability occurred), or (ii) the written determination by a physician selected
by the Company that, because of a medically determinable disease, injury or
other physical or mental disability, the Executive is unable to substantially
perform each of the material duties of the Executive required hereby, and that
such disability has lasted for the immediately preceding ninety (90) days and
is, as of the date of determination, reasonably expected to last an additional
ninety (90) days or longer after the date of determination, in each case based
upon medically available reliable information, and the provision of clear and
convincing evidence by the Company of the Executive’s inability substantially to
perform each material duty hereunder in support of such determination by the
physician.  The Company hereby agrees to provide all written documentation of
such diagnosis to: (A) the Executive’s spouse, (B) the Executive’s personal
representative, or (C) the Executive’s Trustee.

 

                                (c)           If the Executive dies during the
Term of employment by the Company, the Company hereby agrees to pay outright to
the Executive’s estate, or Trustee, or surviving spouse, (i) the lesser of
(A) the Executive’s remaining Base Salary for the Term or (B) twelve (12) months
of then Base Salary, (ii) all employee benefits which have accrued, and
(iii) all bonus payments due.  If the date of death is on or after the day after
the Six Month Anniversary Date, all unvested stock options held by the Executive
on the date of death shall immediately vest as of such date and all options held
by the Executive shall remain exercisable for a period of twelve (12) months
after the date of death.  Any options that remain unexercised at the end of such
12-month period shall terminate.

 

                                (d)           Any leave on account of illness or
temporary disability which is short of “Total Disability” shall not constitute a
breach of this Agreement by the Executive and in no event shall any party be
entitled to terminate this Agreement for “cause” or “good reason” (as such terms
are defined herein) due to any such leave.  All physicians selected hereunder
shall be board certified in the specialty most closely related to the nature of
the disability alleged to exist.

 

                                4.4           Termination by the Company.

 

                                (a)           Without Cause.  The Company may
terminate Executive’s employment without “cause” (as defined in Section 4.4(b))
at any time.

 

                                (b)           For Cause.  The Company may, upon
action of the Board, and upon written notice to the Executive specifying in
reasonable detail the reason therefor, terminate the employment of the Executive
at any time for “cause” (as defined below), provided, however, that if the
reason for termination for “cause” is susceptible of cure, the Executive shall
have a period of thirty (30) days after such written notice to effect a cure. 
For purposes of this Agreement, “Cause” means (i) the material failure of the
Executive to perform his duties under this Agreement which failure materially
adversely affects the Company or its business after notice and a reasonable
opportunity to cure; (ii) willful malfeasance by the Executive in connection
with the performance of his duties under this Agreement that could in the good
faith judgment of the Board (x) have a material adverse impact on the Company’s
business, (y) subject the Company to criminal penalties in excess of $50,000, or
(z) result in

 

4

--------------------------------------------------------------------------------


 

the incarceration of any officer, director or employee of the Company; (iii) the
Executive being convicted of, or pleading guilty or nolo contendere to, or being
indicted for a felony or other crime involving theft, fraud or moral turpitude;
(iv) fraud or embezzlement against the Company; (v) the failure of the Executive
to obey in all material respects any proper written direction of the Chairman of
the Board or the Board that is not inconsistent with this Agreement and which
failure to obey has a material adverse effect on the Company; or (vi) the
violation by the Executive of the non-competition and confidentiality provisions
of Section 5 of this Agreement.

 

                                4.5           Termination For Good Reason.  The
Executive may resign (and thereby terminate his employment under this Agreement)
at any time for “good reason” (as defined below), upon not less than thirty (30)
days’ prior written notice to the Company specifying in reasonable detail the
reason therefor, provided, however, that if the reason for resignation for “good
reason” is susceptible of cure, the Company shall have a period of thirty (30)
days after such written notice to effect a cure.  For purposes of this
Agreement, “good reason” shall mean (i) any material failure by the Company to
comply with any material obligation imposed by this Agreement after notice and a
reasonable opportunity to cure; or (ii) a substantial reduction in the
Executive’s title, position, duties, responsibilities or Base Salary, without
Executive’s written consent.

 

                                4.6           Payments Upon Termination.

 

                                (a)           In the event that the Executive’s
employment is terminated (i) by the Company without “cause,” or (ii) by the
Executive for “good reason,” then, if no Change of Control (as defined below)
has occurred on or before the date of such termination, the following provisions
shall apply:

 

                                                (1) The Company shall pay the
Executive the Base Salary to which the Executive would have been entitled
pursuant to Section 3.1 of this Agreement had the Executive remained in the
employ of the Company for a period of twelve (12) months from the date of
termination (the “Termination Payment Period”).  Such payments shall be paid on
the same schedule used to pay Base Salary to the Executive during the Term.  All
payments under this Section 4 shall be subject to applicable withholding.

 

                                                (2) Unless prohibited by law or,
with respect to any insured benefit, the terms of the applicable insurance
contract, the Executive shall continue to participate in, and be covered under,
the Company’s medical, dental, long-term and short-term disability insurance,
and life insurance plan on the same basis as other executives of the Company
during the Termination Payment Period.

 

                                                (3) Notwithstanding the
foregoing, the Company shall not be required to make any payment to the
Executive or maintain the Executive’s participation or coverage under any plan
pursuant to this Section 4.6(a) if the Executive breaches any of the provisions
of Section 5 hereof.  In such event, the Company shall provide written notice to
the Executive detailing such violation.

 

5

--------------------------------------------------------------------------------


 

                                                (4)  All options held by the
Executive that are vested as of the date of termination shall remain exercisable
for a period of ninety (90) days after termination and any such options that
remain unexercised at the end of such 90-day period shall terminate.  All
unvested options held by the Executive on the date of termination shall
terminate as of such date.

 

                                (b)           In the event the Executive’s
employment is terminated (i) by the Company for “cause,” or (ii) by the
Executive without “good reason,” then the Company shall have no duty to make any
payments or provide any benefits to the Executive pursuant to this Agreement
other than payment of the amount of the Executive’s Base Salary accrued through
the date of termination of his employment.

 

                                (c)           Upon termination of Executive’s
employment for death or Total Disability, the Company shall pay to the
Executive, guardian or personal representative, as the case may be, in addition
to any insurance or disability benefits to which he may be entitled hereunder,
all amounts accrued or vested prior to such termination.

 

                                (d)           In the event that the Executive’s
employment is terminated by the Company without “cause,” or by the Executive for
“good reason,” then, if a Change of Control (as defined below) has occurred on
or before the date of such termination or the Company has entered into a
definitive agreement for a Change of Control on or before the date of
termination and such termination is effected in contemplation of such Change of
Control, the following provisions shall apply:

 

                                                (i) The Company shall pay the
Executive the Base Salary to which the Executive would have been entitled
pursuant to Section 3.1 of this Agreement had the Executive remained in the
employ of the Company for a period of twenty four (24) months from the date of
termination (the “Change of Control Payment Period”) and any bonus payments
earned through the date of termination.  Such payments shall be paid on the same
schedule used to pay Base Salary to the Executive during the Term and shall be
subject to applicable withholding.

 

                                                (ii) Unless prohibited by law
or, with respect to any insured benefit, the terms of the applicable insurance
contract, the Executive shall continue to participate in, and be covered under,
the Company’s medical, dental, long-term and short-term disability insurance,
and life insurance plan on the same basis as other executives of the Company
during the Change of Control Payment Period.

 

                                                (iii) Notwithstanding the
foregoing, the Company shall not be required to make any payment to the
Executive or maintain the Executive’s participation or coverage under any plan
pursuant to this Section 4.6(d) if the Executive breaches any of the provisions
of Section 5 hereof.  In such event, the Company shall provide written notice to
the Executive detailing such violation.

 

                                                (iv)  All unvested options held
by the Executive on the date of termination shall immediately vest and all
options held by the Executive on such date shall remain exercisable until the
end of the stated term of such options.

 

6

--------------------------------------------------------------------------------


 

                                (e)           For purposes of this Agreement,
the term “Change of Control” shall mean:

 

                  (i)          Any person (as defined conventionally in the
context of corporate ownership) or affiliated group of persons other than the
owners of the Company’s capital stock as of the date of this Agreement becoming
the beneficial owner directly or indirectly (within the meaning of Rule 13d-3 of
the Securities Exchange Act of 1934, as amended) of more than 50% of the
Company’s then outstanding voting securities (measured on the basis of voting
power);

 

                  (ii)         The closing of an agreement of merger or
consolidation with any other corporation or business entity, other than (x) a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity), in combination with the ownership of any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, at
least 50% of the combined voting power of the voting securities of the Company
or such surviving entity outstanding immediately after such merger or
consolidation, or (y) a merger or consolidation effected to implement a
re-capitalization of the Company (or similar transaction) in which no person
acquires more than 50% of the combined voting power of the Company’s then
outstanding securities as a result of such merger or consolidation; or

 

                  (iii)        The liquidation or dissolution of the Company or
upon the closing of a sale or disposition by the Company of all or substantially
all of the Company’s assets.

 

                                (f)            Notwithstanding the above, the
Executive shall, as a condition to receipt of the payments and benefits provided
under this Section 4.6, execute a release in such form as is reasonably
requested by the Company releasing rights and claims in existence at such time
relating to the Executive’s employment with the Company, but excluding (i) the
Executive’s rights under this Agreement, (ii) the Executive’s rights under the
Incentive Plan or any other employee benefit plan of the Company, and (iii) the
Executive’s right to indemnification under the Company’s certificate of
incorporation or bylaws or under any agreement addressing such subject matter
between the Executive and the Company.  The Executive acknowledges that, upon
termination of his employment, he is entitled to no other compensation,
severance, or other benefits other than those specifically set forth in this
Agreement or any applicable grant agreement under the Incentive Plan or any
subsequent equity plan of the Company.

 

                                4.7           No Disparaging Comments Upon
Termination.

 

                                Upon termination of this Agreement, the Company
will refrain from making any disparaging remarks about the Executive. 
Similarly, the Executive shall refrain from making any disparaging remarks about
the businesses, services, products, stockholders, officers, directors or other
personnel of the Company or any of its affiliates.

 

7

--------------------------------------------------------------------------------


 

5.                                       Certain Covenants of the Executive.

 

5.1                                 Necessity for Covenants.  The Executive
acknowledges that (i) the Company is engaged and will in the future be engaged
in the Business (as defined below); (ii) his employment pursuant to this
Agreement will give him access to customers and suppliers of, and trade secrets
of and confidential information concerning, the Company; and (iii) the
agreements and covenants contained in this Section 5 are essential to protect
the business and goodwill of the Company.  In order to induce the Company to
enter into this Agreement and pay the compensation and other benefits at the
levels requested by the Executive, the Executive enters into the following
covenants:

 

5.2                                 Definitions.

 

(a)                                  “Company” for purposes of this Article 5
shall include the Company and all of the Company’s majority owned subsidiaries
and affiliates.

 

(b)                                 “Business” shall mean the development,
manufacturing, marketing, sale and/or supply of network video equipment,
including video servers, Ethernet switches, fiber optic systems and video
management software.

 

(c)                                  “Business Contact” shall mean any
(i) customer which has purchased goods or services provided by the Company
during period of Executive’s employment with the Company, (ii) prospective
customer whom the Executive or persons working for or directly with the
Executive has contacted during the period of Executive’s employment with the
Company for the purpose of endeavoring to sell the goods or services of the
Company to the prospective customer, or (iii) provider of goods or services to
the Company.

 

(d)                                 “Service Area” means the geographic area in
which the Company markets and sells its goods and services.

 

5.3                                 Restrictions.  During the period of
Executive’s employment with the Company and for a period of one (1) year after
the date (the “Termination Date”) the Executive’s employment with the Company is
terminated (the “Restricted Period”), the Executive shall not, directly or
indirectly, for himself or on behalf of any other person, firm, corporation or
other entity, whether as a principal, agent, employee, stockholder, partner,
officer, member, director, sole proprietor, or otherwise:

 

(a)                                  call upon or solicit any Business Contact
for the purpose of persuading the Business Contact to engage the Executive or
any other person, firm, corporation or other entity to provide goods or services
which are the same or similar to those the Company provided to the Business
Contact or to engage the Business Contact to provide goods or services which are
the same or similar to those the Business Contact provided to the Company to any
other person, firm, corporation or other entity;

 

(b)                                 solicit, participate in or promote the
solicitation of any person who was employed by the Company at any time during
the twelve (12) months preceding the Termination Date to leave the employ of the
Company, or hire or engage any of those persons;

 

8

--------------------------------------------------------------------------------


 

(c)                                  make any disparaging remarks about the
Company’s business, services or personnel;

 

(d)                                 interfere in any way with the Company’s
business, prospects or personnel; or

 

(e)                                  become affiliated with or render services
to any person engaged in any business that competes with the Business within the
Service Area, directly or indirectly, in any capacity, including, without
limitation, as an individual, partner, shareholder, officer, director,
principal, agent, employee, trustee or consultant; provided, however, that the
Executive may own, directly or indirectly, solely as an investment, securities
which are publicly traded if the Executive (a) is not a controlling person of,
or a member of a group which controls, the issuer and (b) does not, directly or
indirectly, own 5% or more of any class of securities of the issuer.

 

5.4                                 Trade Secrets and Confidential Information

 

5.4.1                        Trade Secrets Defined.  The term “Trade Secrets,”
as used in this Agreement, includes, without limitation, (i) all information
concerning the Company and all aspects of the Business, including costs,
revenues, profits, pricing, customer information, product information, supply
sources, marketing, prospective and executed contracts, budgets and business
plans, (ii) all information which is unique to the Company or to any aspect of
the Business which has a significant business purpose and is not known or
generally available from sources outside the Company or typical of industry
practice, and which would have a material adverse effect on the Company or the
Business if disclosed, and (iii) all formulae, innovations, inventions,
improvements, compilations, programs, devices, lists, methods, techniques,
practices, procedures or processes of the Company and all information relating
thereto.

 

5.4.2                        Confidential Information Defined.  Any other
information not qualifying as a Trade Secret, but relating to the business of
the Company which is disclosed by the Company to the Executive, or is discovered
by the Executive in the course of employment, is Confidential Information.

 

5.4.3                        Duty to Maintain Secrecy and Confidentiality. 
During the period of the Executive’s employment with the Company, and for a
period of three (3) years thereafter, the Executive shall maintain the secrecy
and confidentiality of the Trade Secrets and the Confidential Information and
shall not (i) divulge, furnish or make accessible to anyone or in any way use,
for his own benefit or for the benefit of any other individual firm or entity
(other than in the ordinary course of the Company’s business), any Trade Secret
or Confidential Information; (ii) take or permit any action to be taken which
would reduce the value of the Trade Secrets or Confidential Information to the
Company; or (iii) otherwise misappropriate or suffer the misappropriation of the
Trade Secrets or the Confidential Information.

 

5.4.4                        Information Which is Publicly Known. 
Notwithstanding anything herein to the contrary, the obligations of secrecy and
confidentiality set forth herein

 

9

--------------------------------------------------------------------------------


 

shall not apply to any information which is now generally publicly known or
which subsequently becomes generally publicly known other than as a direct or
indirect result of the breach of this Agreement by the Executive, or which is
required by law or order of any court to be disclosed.

 

5.5                                 Property of the Company.  All memoranda,
notes, lists, records and other documents or papers (and all copies thereof),
including but not limited to, such items stored in computer memories, on
microfiche or by any other means, made or compiled by or on behalf of the
Executive, or made available to the Executive concerning the Business, are and
shall be the property of the Company and shall be delivered to the Company
promptly upon the termination of the Executive’s employment with the Company or
at any other time on request.

 

5.6                                 Executive’s Ideas, Etc.  All inventions,
prototypes, discoveries, improvements, innovations and the like (“Inventions”)
and all works of original authorship or images that are fixed in any tangible
medium of expression and all copies thereof (“Works”) which are designed,
created or developed by Executive, solely or in conjunction with others, in the
course of performance of the Executive’s duties which relate to the Business,
shall be made or conceived for the exclusive benefit of and shall be the
exclusive property of the Company.  The Executive shall immediately notify the
Company upon the design, creation or development of all Inventions and Works. 
At any time thereafter, the Executive, at the request and expense of the
Company, shall execute and deliver to the Company all documents or instruments
which may be necessary to secure or perfect the Company’s title to or interest
in the Inventions and Works, including but not limited to applications for
letters of patent, and extensions, continuations or reissues thereof,
applications for copyrights and documents or instruments of assignment or
transfer.  All Works are agreed and stipulated to be “works made for hire,” as
that term is used and understood within the Copyright Act of 1976, as amended or
any successor statute.  To the extent any Works are not deemed to be works made
for hire as defined above, and to the extent that title to or ownership of any
Invention or Work and all other rights therein are not otherwise vested
exclusively in the Company, the Executive shall and hereby does, without further
consideration but at the expense of the Company, assign and transfer to the
Company the Executive’s entire right, title and interest (including copyrights
and patents) in or to those Inventions and Works.

 

5.7                                 Rights and Remedies Upon Breach.  If the
Executive breaches, or threatens to commit a breach of, any of the provisions of
Sections 5.1 through 5.6 (the “Restrictive Covenants”), the Company shall, in
addition to its right immediately to terminate this Agreement, have the right
and remedy (which right and remedy shall be independent of others and severally
enforceable, and which shall be in addition to, and not in lieu of, any other
rights and remedies available to the Company under law or in equity) to have the
Restrictive Covenants specifically enforced by any court having equity
jurisdiction, it being acknowledged and agreed that any such breach or
threatened breach could cause irreparable injury to the Company or its
affiliates and that money damages may not provide adequate remedy to the
Company.

 

5.8                                 Covenants Currently Binding Executive.  The
Executive warrants that his employment by the Company will not (a) violate any
non-disclosure agreements, covenants

 

10

--------------------------------------------------------------------------------


 

against competition, or other restrictive covenants made by the Executive to or
for the benefit of any previous employer or partner, or (b) violate or
constitute a breach or default under, any statute, law, judgment, order, decree,
writ, injunction, deed, instrument, contract, lease, license or permit to which
the Executive is a party or by which the Executive is bound.

 

5.9                                 Litigation.  There is no litigation,
proceeding or investigation of any nature (either civil or criminal) which is
pending or, to the best of the Executive’s knowledge, threatened against or
affecting the Executive or which would adversely affect his ability to
substantially perform the duties herein.

 

5.10                           Review.  The Executive has received or been given
the opportunity to review the provisions of this Agreement, and the meaning and
effect of each provision, with independent legal counsel of the Executive’s
choosing.

 

5.11                           Severability of Covenants.  The Executive
acknowledges and agrees that the Restrictive Covenants are reasonable and valid
in geographical and temporal scope and in all respects.  If any court determines
that any of the Restrictive Covenants, or any part thereof, is invalid or
unenforceable, the remainder of the Restrictive Covenants shall not thereby be
affected and shall be given full effect, without regard to the invalid portions.

 

5.12                           Blue-Penciling.  If any court determines that any
of the Restrictive Covenants, or any part thereof, is unenforceable because of
the duration or geographic scope of such provision, such court shall have the
power to reduce the duration or scope of such provision, as the case may be,
and, in its reduced form, such provision shall then be enforceable and shall be
enforced.  If any such court declines to so revise such covenant, the parties
agree to negotiate in good faith a modification that will make such duration or
scope enforceable.

 

5.13                           Continuing Applicability.  The obligations
established in Section 5 of this Agreement shall continue in full force and
effect throughout Executive’s employment with the Company, including during any
continuing period of employment subsequent to the Term.   In addition, any
post-termination obligations established in Section 5 of this Agreement, shall
remain in full force and effect, and shall remain enforceable as to Executive
subsequent to the Term.  If Executive’s employment with the Company continues
beyond the Term, Executive shall be required to honor the post-termination
obligations set forth in Section 5 subsequent to the time his employment with
the Company ultimately terminates.

 

6.                                       Dispute Resolution.

 

6.1                                 Costs of Arbitration.  If either party
brings an arbitration proceeding to enforce its rights under this Agreement, the
prevailing party shall be entitled to recover from the other party all expenses
incurred by it in preparing for and in trying the case, including, but not
limited to, investigative costs, arbitration and court costs and reasonable
attorneys’ fees.

 

6.2                                 No Jury Trial.  NEITHER PARTY SHALL ELECT A
TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
IN ANY WAY CONNECTED WITH THIS AGREEMENT.

 

11

--------------------------------------------------------------------------------


 

6.3                                 Personal Jurisdiction.  Both parties agree
to submit to the jurisdiction and venue of the federal or state courts in the
State of Maryland as to matters involving enforcement of this Agreement,
including any award under an arbitration proceeding.

 

6.4                                 Arbitration.                             
SUBJECT TO THE COMPANY’S RIGHT TO SEEK INJUNCTIVE RELIEF AS SPECIFIED IN THIS
AGREEMENT, ANY DISPUTE BETWEEN THE PARTIES HERETO ARISING UNDER OR RELATING TO
THIS AGREEMENT (INCLUDING, BUT NOT LIMITED TO, THE AMOUNT OF DAMAGES, THE NATURE
OF THE EXECUTIVE’S TERMINATION OR THE CALCULATION OF ANY BONUS OR OTHER AMOUNT
OR BENEFIT DUE) SHALL BE RESOLVED IN ACCORDANCE WITH THE PROCEDURES OF THE
AMERICAN ARBITRATION ASSOCIATION.  ANY RESULTING HEARING SHALL BE HELD IN THE
WASHINGTON, D.C. METROPOLITAN AREA.  THE RESOLUTION OF ANY DISPUTE ACHIEVED
THROUGH SUCH ARBITRATION SHALL BE BINDING AND ENFORCEABLE BY A COURT OF
COMPETENT JURISDICTION.  THE ARBITRATOR(S) SHALL HAVE NO AUTHORITY TO MODIFY ANY
PROVISION OF THIS AGREEMENT OR TO AWARD A REMEDY FOR A DISPUTE INVOLVING THIS
AGREEMENT OTHER THAN A BENEFIT SPECIFICALLY PROVIDED UNDER OR BY VIRTUE OF THE
AGREEMENT.

 

7.                                       Other Provisions.

 

7.1                                 Notices.  Any notice or other communication
required or which may be given hereunder shall be in writing and shall be
delivered personally, telegraphed, telexed, sent by facsimile transmission or
sent by certified, registered or express mail, postage paid, and shall be deemed
given when so delivered personally, telegraphed, telexed or sent by facsimile
transmission or, if mailed, four days after the date of mailing, as follows:

 

(i)                                     if to the Company, to:

 

Optelecom-NKF, Inc.

12920 Cloverleaf Center Drive

Germantown, Maryland  20874

Facsimile:  (301) 528-8190

Attention: Chairman of the Board

 

with copies to:

 

Thomas W. France, Esquire

Venable LLP

8010 Towers Crescent Drive, Suite 300

Vienna, Virginia 22182

Facsimile:  (703) 821-8949

 

(ii)                                  if to the Executive, to the Executive at
the address most recently on the books and records of the Company,

 

12

--------------------------------------------------------------------------------


 

with copies to:

 

Lorren T. Johnston, Esq.

Lorren T. Johnston, PC

101 Wirt Street, SW, Suite A

Leesburg, Virginia 20175

 

Any party may by notice given in accordance with this Section to the other party
designate another address or person for receipt of notices hereunder.

 

7.2                                 Entire Agreement.  This Agreement contains
the entire agreement between the parties with respect to the subject matter
hereof and supersedes all prior agreements and understandings, written or oral,
with respect thereto.  In the event there is any conflict or ambiguity between
the provisions of this Agreement and any other agreement, plan or policy of the
Company relating to the Executive’s employment with the Company, the resolution
of any such conflict or ambiguity shall be governed by the terms of this
Agreement.

 

7.3                                 Waivers and Amendments.  This Agreement may
be amended, modified, superseded, canceled, renewed or extended, and the terms
and conditions hereof may be waived, only by a written instrument signed by the
Executive and a duly authorized officer (other than the Executive) of the
Company (each, in such capacity, a party) or, in the case of a waiver, by the
party waiving compliance.  No delay on the part of any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of any party of any right, power or privilege hereunder,
nor any single or partial exercise of any right, power or privilege hereunder,
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege hereunder.

 

7.4                                 Governing Law.  This Agreement has been
negotiated and is to be performed in the State of Maryland, and shall be
governed and construed in accordance with the laws of the State of Maryland
applicable to agreements made and to be performed entirely within such State.

 

7.5                                 Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
but all of which together shall constitute one and the same instrument.

 

7.6                                 Confidentiality.  Neither party shall
disclose the contents of this Agreement or of any other agreement they have
simultaneously entered into to any person, firm or entity, except the agents or
representatives of the parties (including any tax advisors or attorneys of a
party) and immediate family members, or except as required by law.

 

7.7                                 Word Forms.  Whenever used herein, the
singular shall include the plural and the plural shall include the singular. 
The use of any gender or tense shall include all genders and tenses.

 

13

--------------------------------------------------------------------------------


 

7.8                                 Headings.  The Section headings have been
included for convenience only, are not part of this Agreement, and are not to be
used to interpret any provision hereof.

 

7.9                                 Binding Effect and Benefit; Assignment. 
This Agreement shall be binding upon and inure to the benefit of the parties,
their successors, heirs, personal representatives and other legal
representatives.  This Agreement may be assigned by the Company to any entity in
connection with a Change of Control; provided, however, that notwithstanding any
other provision within this Agreement, this Agreement shall survive any Change
in Control that shall occur for the remainder of the Term.  The Executive may
not assign this Agreement without the prior written consent of the Company.

 

7.10                           Rule 409A.                                  If
any compensation or benefits provided by this Agreement may result in the
application of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), the Company shall in consultation with the Executive, modify the
Agreement in the least restrictive manner necessary in order to exclude such
compensation from the definition of “deferred compensation” within the meaning
of such Section 409A or in order to comply with the provisions of Section 409A,
other applicable provision(s) of the Code and/or any rules, regulations or other
regulatory guidance issued under such statutory provisions and without any
diminution in the value of the payments to the Executive.

 

7.11                           Separability.  The covenants contained in this
Agreement are separable, and if any court of competent jurisdiction declares any
of them to be invalid or unenforceable, that declaration of invalidity or
unenforceability shall not affect the validity or enforceability of any of the
other covenants, each of which shall remain in full force and effect.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties, intending to be legally bound, have executed
this Agreement or caused it to be executed and attested by their duly authorized
officers as a document under seal on the day and year first above written.

 

WITNESS:

 

OPTELECOM-NKF, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

(SEAL)

 

 

 

Edmund Ludwig

 

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

 

 

 

 

 

(SEAL)

 

 

David Patterson

 

 

15

--------------------------------------------------------------------------------